Dismiss and Opinion Filed March 22, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-20-01037-CV

IGLESIA LUTERANA SANTA MARIA DE GUADALUPE E.L.C.A. A/K/A
    IGLESIA LUTERANA SANTA MARIA DE GUADALUPE-NALC,
                         Appellant
                            V.
LUIS REYES, EVANGELICAL LUTHERAN CHURCH IN AMERICA, NT-
               NL SYNOD OF THE ELCA, Appellees

                      On Appeal from the 95th District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-18-03556

                          MEMORANDUM OPINION
                     Before Justices Myers, Osborne, and Carlyle
                              Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated February 9, 2021,

we notified appellant the time for filing its brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file its brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

201037F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IGLESIA LUTERANA SANTA                       On Appeal from the 95th District
MARIA DE GUADALUPE E.L.C.A.                  Court, Dallas County, Texas
A/K/A IGLESIA LUTERANA                       Trial Court Cause No. DC-18-03556.
SANTA MARIA DE                               Opinion delivered by Justice Myers.
GUADALUPE-NALC, Appellant                    Justices Osborne and Carlyle
                                             participating.
No. 05-20-01037-CV          V.

LUIS REYES, EVANGELICAL
LUTHERAN CHURCH IN
AMERICA, NT-NL SYNOD OF
THE ELCA, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellees LUIS REYES, EVANGELICAL
LUTHERAN CHURCH IN AMERICA, NT-NL SYNOD OF THE ELCA recover
their costs of this appeal from appellant IGLESIA LUTERANA SANTA MARIA
DE GUADALUPE E.L.C.A. A/K/A IGLESIA LUTERANA SANTA MARIA DE
GUADALUPE-NALC.


Judgment entered this 22nd day of March, 2021.




                                       –3–